  Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 1 of 19


AU SA : BRU CE BROWN


                                                                                  FIC FILED
                                                                                     HARO0F
                                                                                  ZLCRK   *
                                                                                          '
                                                                                          - àlACf:
                                                                                               . 'l
                                                                                               tz.
                                                                                                 -
                                                                                                 .'t)F?;
                                   IJNITED STATES DISTRICT C OURT
                                     SOUTIIERN DISTRICT OF 0 H10              7912Jgtgs py 2:22
                                         W ESTERN DIW SION
                                                                              t1
                                                                              S .
                                                                                )St/,-
                                                                                (    1th
                                                                                       -
                                                                                       '
                                                                                       ,2(
                                                                                       i S:';
                                                                                         rF  ?Ig.r:,-.t;i
                                                                                                   .    .
                                                                                                        j.
                                                                                                         r
                                                                              :           .
                                                                                           ?1,
                                                                                             't)lj
                                                                                                 :
                                                                                                 yy.cnjt .
                                                                                                         )
                                                     casE xo,                 .
                                                                                  L.s.
                                                                                     r
                                                                                     . j!
                                                                                        ..s
                                                                                          .r. ë:j.j,y
                                                                                                    jyj
         lJNl'I'El)STATES O F AM EIU CA                            1 I18              t
                                                 : R DGE JUDGE BLACK
                    /.*
                                                     SEALED INDICTM ENT

        -                   ,                        1*U.S.C.â1962(d)
                                                     FarfeitureAllegation
                                                                            FILED BY               AT        D.C.
             >                      ''
                                                                                   Feb 26,2019
             -              ,:9
                                                                                    (t-h
                                                                                       JG
                                                                                        VcgXcpkFvu
                                                                                                ylc
                                                                                                  .qy
                                                                                                   .


          >                        ,,
                                                           CA SE N O : l9-6O91-MJ -SELT ZER



         -                     ,
         -                   ,
         -                 ,
             *                 '
         SETH NEZAT,
           a/k/a isAndrew Jûhnsonp''
           a/k/a isAndrew Butler,''
           a/k/a Sit
                   lason,''
           a/k/a $fKyIcW alker,''

                 Defendants.                     :


        THE GRA ND JURY CHARGES:
                                           COlJN'
                                                r ()NE
                                         (RICO Consplracy)
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 2 of 19




              Attilnesrelevantto tlzis lndictm ent:

                     TheU.S.DepartmentofTransportation(1'USDOT''),FederalMotorCarrierSafety
   Administration('$FMCSA''),monitorsandenforcesrepzlationsgoverningsafetyandcolnmercefor
   interstate motorcarriers,to include federalregulations govem ing the transportation of household

   goodsby licensedmotorcaniers(ï.e.,movers).
                     Fcderalkygulationsrequircallinterstatemotorcarrierstransportinghouseholdgoods
   for individual shippcrs by m otor kchicle to follow fcderal regulations relating to the interstate
             j'g

   transportation ofhousehold goods.
               )
             3.      Underfi#ralregulations,motorcarlierswhomovehousehold goodsmustbe
   licensedjndregistcred withtbeUSDOT. To doso,each interstatemotorcarriermusttirstapplyto
                                         *
   operateàsamotorcavierofhouseholdgoodsandreceiveaUSDOT number.

                     Federalform s thatinterstatc m otorcaniersm ustcom plete to operatc as m oversof
                                        A;
   housthold goods include the O P-1 form ,the M CSA-I form ,and thc M CS-I50 form ,which are
         %                     .


   rcgistrktion and inform atio; Lform s. The O P-1 fonn,the M CSA -I fonn,and the M CS-150 form

   rcqtliret*hata representativé fortheinterstate motorcarriercertifythatallinformation contained in
                                   .;
                                    j
   the rcspective form istrue and correct.

                     Under federal regulations,the USDOT requires interstate motor caniers,am ong

   otherthings,to provide estim ates of m oving charges to potentialcustom ers in writing,indicating

   whethcrthcestim ateisaSçbinding''ordtnonbinding''estim ate.

          6.         W ith a binding estim ate,the custom er and the m otor canier m ustboth agree in

   writing to a charge forservicespriorto the startofany work.W hen an estim ate isbindillg,USDOT

   prohibits the interstate canierfrom raising the price ofthe m ove unlessthe interstate m otorcan-
                                                                                                   ier

   and the ctlstom erre-negotiatethepricepliorto thecom mencem entofthem ove.USD OT regulations
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 3 of 19




   forbid intcrstatcm otorcanicrsfrom increasing theprice ofa m oveabove theplice setforth in a

   binding estim ate afterloading custom ers'household goods.

          7.      Failureto m eetUSDOT requirem entscan resultin a m otorcarrierbeing 'çplaced out

   of servicev''which m eans the interstate m otorcarrier is no longer authorized under federallaw to

   operate asa m overofhousehold goods,and m ustcease operations.

          8.      On orabout October31,2008,JBR Undergrolm d,LLC,doing business as United

   NationalM ovillg and Storage,wasauthorized by USDOT to operate asam overofhousehold goods.

   U SDOT ordered JBR Underground,LLC to cease operating as a m over ofhousehold goods on or

   aboutSeptem ber 14,2015.

                  On or aboutScptember 19,2014,NationalRelocation Solutionswas authorized by

   USDOT to opcrate asa m overofhousehold goods. USDOT ordered NationalRelocation Solutions

   to ceaseoperating asa m overofhousehold goodson oraboutO ctober26,2015.

          1O.     On oraboutNovem ber 18,2014,lndependent Van Linessubm itted an application

   to U SDOT to operate as a m over ofhousehold goods;however,Independcnt Van Lines failed to

   com ply with otller USDOT requirem ents to obtain authority to operate. U SDOT dislnissed the

   application on oraboutA pril27,2015.

                  On oraboutDecember24,20l4,NationalRelocation Van Lines was authorized by

   USDOT tooperatcasamoverofhousehold goods.USDOT orderedNationalRelocationVan Lines

   to cease operating as am overofhousehold goodson oraboutSeptem ber 17,20l5.

          12.     OnorabotltSeptcm ber 18,2015,US Rclocation Systcm swasauthorizedby USDOT

   to operate as a m ovcr of household goods. U SDOT ordered US Rclocation Systcm s to cease

   operating asam ovcrofhousehold goodson oraboutJune 14,2016.
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 4 of 19




          13.      On oraboutM arch 17,2016,FirstNationalM oving and Storage wasauthorized by

   USDOT to operate as a m over ofhousehold goods. U SDOT ordered FirstN ationalM oving and

   Storage to ceaseoperating asa m overofhousehold goods on oraboutOctober4,2016.

          l4.      OnoraboutAugust17,2016,PublicM ovingandStpragewasauthodzedbyUSDOT
   to operate as a m overof household goods. U SD OT ordered Public M oving and Storage to cease

   operating asa m overofhousehold goodson oraboutJuly 3,2017.

          15.      On oraboutFebruary 21,2017,PublicM oving Servicesw asauthorized by U SDOT

   to operate as a m over of household goods. USD OT ordered Public M oving Services to cease

   operating asa m overofhousehold goodson oraboutOctober 18,2017.

          16.      On or aboutJuly 3,2017,Sm artRelocation Solutions,a/k/a PresidentialM oving

   Scrvices,was autholizcd by U SDOT to operate as a m overof household goods. USDOT ordered

   SmartRelocation Solutions,a/k/aPresitlentialMoving'Services,toceaseoperatingasamoverof
   household goodson oraboutM arch 19,2018.

          17.      On oraboutD ecem ber 19,2017,Unified V an Lineswas authorized by U SDOT to

   operate asa m overofhouselzold goods.U SDO T ordered Unified V an Linesto cease operating as a

   m overofhousehold goodson oraboutM ay 25,2018.

          18.      On or aboutApril 26,2018,Flagship Van Lines w as authorized by U SDOT to

   operate asa m overofhousehold goods.

                                   TheR acketeering Enterprise
          19.      At tim es relevant to this lndictm ent, the defendants,                     ,



   >         ,,>              ,,(:.          ,,,.
   *      ''*             *             *                                                      ''
   -               -           ,œ            *            ,-            *           ,-
                                                 4
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 5 of 19




                                                                                '
                                                                                nr''and SETH NEZAT,

   a/k/a aAndrew Johnson,''déA ndrew Butlery''tilason,''çiltyle W alkery''and others known and

   unknown to the Grand Jury,operated and worked tllrough the companies setforth in paragraphs 8

   through 18 ofthe Indictm ent,nam ely,JBR Underground,LLC,UnitedNationalM oving and Storage,

   N ational Relocation Solutions, lndependcnt Van Lines, N ational Relocation Van Lines, U S

   ltelocation Systems,FirstNationalM oving and Storage,Public M oving and Storage,Public M oving

   Services, Sm art Relocation Solutions, Prtsidential M oving Scrvices, Unifickl Van Lincs, and

   Flagship Van Lines,referred to collectively hereinaûcrasthe ttaffiliated com paniesy''asifthey were

   a singlecolporateentity.

          20.         Attim esrelevantto thisIndictm ent,thedefendants,and othersknown and unknown

   to the Grand Jury, owned,operated,and worked as em ployees,m em bers,and associates of the

   affiliated com paniesto m ove interstate shiplnentsoflzousehold goods.

          21.         At tim es relevantto this lndictm ent,           and             coordinated and

   directed lower-levelem ployees,members,and associatesofthe affiliated com panies.

                      At tim es relevant to this lndictm ent,            and              operated the

   affiliated conp aniesoutofm ultiple locationstluoughouttheUnited States,including Florida,Ohio,

   M aryland, North Carolina, lllinois, Texas, California, Colm ecticut, Colorado, and M issouri.

                and              operatcd thc aftiliated com paniesprincipally outofa businessaddressin

   Hollywood,Florida. Starting on or aboutOctober20l5,                    and            also operated

   theaftiliated companics outofa warchousc in W estChester,Ohio,which islocated in thc Southem

   DistrictofOhio.

                  Thedefendants,*


                                                     5
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 6 of 19




   -       '*                                 -          '-                              -

                  M                  r and SETH NEZAT, a/k/a çsA ndrew Johnson'', tiA ndrew

   Butler,'' tdlason,'' idltyle W alker,''and JBR Underground, LLC, United N ational M oving and

   Storage,NationalRelocation Solutions,IndependentVan Lines,NationalRelocation Van Lines,US

   Relocation Systcm s,FirstNationalM ovingand Storage,Public M oving and Storage,PublicM oving

   Scrviccs, Sm art Relocation Solutions, Presidential M oving Services, Unified V an Lines, and

   Flagship Van Lines,and othersknown and unknown to the Grand Jury,constituted an i%iïntep rise''

   asdefinedin Section 1961(4)ofTitle 18,United StatesCode,thatis,agroup ofindividualsand
   entitiesassociated in factthatengaged in,and the activitiesofw hich affected,interstate and foreign

   com m crcc,referred to hereinaherasthe çtM oving Entcrprisc.'' The M oving Enterprise constituted

   an ongoing organization whosem em bersfunctioned asacontinuing unitforthe com m on purpose of

   achievingtheobjectivesandpurposesoftheMovingEnteprise.
                                      Puroosesofthe Enterorise

           24.    The purposesofthe M oving Entem riseincluded the following:

                 (a)      Enrich the Moving Enterprise and the owners, operators, employees,
   m em bers, and associates of the M oving Enterprise by defrauding,extorting, and stealing from

   custoluerswho hired affiliated com paniesofthe M oving Enterprise to m ove theirhousehold goods.

                          Prom oteand perpetuate theM oving Entem rise and shield itscrim inalaffairs

   from 1aw enforcem ent authoritiçs and custom ers by concealing the true owners, operators,

   em ployees,and operations ofaffiliated companiesofthe M oving Enterprise.

                                    TheR acketeerine Conspiracy
          25.     Between in oraboutApril2013,and continuing thzough the date oftltislndice ent,

   in the Southelm D istrictofOhio and elsewhere,the defendants,
                                                  6
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 7 of 19




                                                                              ''and SETH NEZA T,

   a/k/a HAndrew Johnson'' HAndrew Butlery''Sslasony''isKyle W alkery''and others known and

   unkllown totheGrandJury,eachbeingapcrson employcd by,amemberofkandassociated withthe
   M oving Enterprise,an Enterprise engaged in,and the activities of which affected,interstate and

   foreign com m erce,together with othersknown and unknow n to the Grand Jury,did know ingly and

   intentionally conspireto conductand participate,directly and indircctly,in the conductofthe affairs

   oftheMovingEnterpriscthroughapatternofrackctceringactivity,asdefinedin 18U.S.C.91961(1)
   and(5),consistingofmultipleactsindictableunder:
                  (a)     18U.S.C.j1343(relatingtowirefraud)andj2;
                  (b)     18U.S.C.j659(relatingtothetheftf'
                                                          rom interstatesllipment)and j29
                          18 U.S.C.j 1951(a)(relating to interference with commerce,robbery,or
                          extortion)@ndj2;
                  (d)     18U.S.C.j'1028(a)(relatingtofraudandrelatedactivityinconnectionwith
                          identifkationdocuments)andj2,
                  ltw as partofthe conspiracy thateach defendantagreed thata conspirator would

   com m itatleasttwoactsofracketeering activityin theconductofthe affairsoftheM oving Enterprise.

                                M anner and M eansoftheC onsoiratv

          27.     Am ong the m amler and m eans employed by the members in conducting and

   participating in theaffairs ofthe M oving Enterprise were the following:

                 (a)      ltwas partof the conspiracy thatmembers ofthe M oving Enterprise
   fl
    m hered the conspiracy by m aking false representations to the U SDOT and em ployees of the
                                                   7
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 8 of 19




   USDOT in order for the M oving Enterprise,through the affiliated com panies, to operate as an

   intcrstatc moverofhousehold goods.Thisincluded m isrepresentationsto the U SDOT thataffiliated

   com panics of thc M oving Entep rise did not sharc conuuon owners, operators, m anagers, and

   em ployees.

                 (b)      ItwasftzrtherpartoftheconspiracythatmembersoftheM ovingEnterprise
   causedcounterfeitidcntificationdocumcnts(includingcounterfeitdlivers'licenses)tobeproduced,
   transferrcd,used,and possessed to concealthe leadership ofaffiliated com panies ofthe M oving

   Enterpfise.

                         Itw as furtherpartofthe conspiracy that,aftercustom ers com plained to the

   USD OT about the crim inal actions taken by the M oving Enterprise, lnembers of the M oving

   Enterprise stlbm itted docum ents to federalregulators containing m isrepresentations in order to

   operatc a new affiliated company of the M oving Enterprise as an interstate carrier ofhousehold

   goods.

                 (d)     ltwasfurtherpartoftheconspiracythatmembersoftheM ovingEntem rise
   used aliases when working on behalfofaffiliated com panies ofthe M oving Enterprise to conceal

   theiridcntitiesfrom 1aw enforcem entand custom crs.

                 (e)     ltwasfurtherpm4oftheconspiracythatmembersoftheMovingEnterprise
  subm itted fakereviewsto online sourcesregarding servicesprovided by affiliated com panies ofthe

  M oving Enterpriseto inducccustom ersto clzoose the M oving Enterprise.

                         Itw as partofthe conspiracy thatmembers ofthe M oving Entem rise used
  ' ire com m unications, such as em ails, to send false representations to custom ers and potential
  w

  customers to induce custom ers to hire affiliated colnpanies ofthe M oving Entezprise to m ove the

  customers'household goods.

                 (g)     lt was partof the conspiracy that members of the M oving Enterprise
                                                 8
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 9 of 19




   furthered the conspiracy by mnailing to custom ers t'
                                                       binding'' m oving estim ates without tirst

   conducting an on-site inspection ofthchouschold goods.

                          ltwas furtherpartofthe conspiracy thatbinding estim atesthatm embers of

   the M oving Enterplise offered to custom erswere 1ow so asto induce custom ersto hire the M oving

   Enterprise to m ove the customers'household goods.

                          ltwasf'urtherpa14 ofthe conspiracy that,afteragreeing to a binding estim ate

   and loading custom ers'household goods.lnem bers ofthe M oving Enterplise incrcased the costof

   movesabove thepriceagreed to in thebinding estim ate.

                          Itw asfurtherpal4 ofthe conspiracy that,afteragreeing to abinding estim ate

   and loading custom ers'household goods,m elnbcrsofthc M oving Enterprisefalscly claim ed thatthc

   custom ers'houschold goodstook up m ore cubic footage than wassctforth in the binding estim ate.

                  (k)     ItwasfurtherpartoftheconspiracythatmembersoftheMovingEnterprisc
   misrepresented to custom ers the am ountof actual cubic footage of household goods hw olved in

   DIOVCS.

                 (1)      ltwasfurtherpartoftheconspiracythatmembersoftheMovingEntelprise
   knowingly charged custom ers fbrm oving m ore cubic footageofhousehold goodsthan wasactually

   loaded by m em bcrsofthe M oving Enterprise,and othersknown and unknown to the Grand Jury.

                 (m)      Itwasfurtherpa14oftheconspiracythatmembersoftheMovingEnterprise
   tracked the Stactual''and çtreal''cubic feetofspace thathousehold goodsoccupied during moves.

                          Itw asfurtherpal4 ofthe conspiracy thatm em bers ofthe M oving Entem rise

   wotlld scnd cmailsto each othercontaining docum ents detailing thc çkactual''and *çreal''cubic feet

   uscd during m ovcs,along with docum ents detailing the cubic footage thatwas used to calculate the

   alnountthe M oving Entem rise charged to custom ers forthcsam e m oves.

                         Itwas furtherpal4 ofthe conspiracy that,attim es,m em bers ofthe M oving
                                                9
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 10 of 19




   EnterpHsecaused custom ers'househqld goodsto bestolen while transportingtlle goodsinterstate by

   notdelivering the household goods ahcr loading the household goods and receiving paym entfor

   m oving thehouschold goods.

                 (p)     ltwasfurtherpartofthe conspiracythatmembersoftheM oving Enterprise
   extorted,and caused othersknown and unknown to thc Grand Jury to extort,custom ers into paying

   m oney to thcM oving Enterpriseby increasing the costofm ovesafterloading custom ers'household

   gbods and by rcfusing to relinquish customers'household goods untilcustom ers paid an inflated

   price fordelivery ofthe household goods.

                 (q)     ItwasfurtherpartoftheconspiracythatamemberofthcM ovingEntcm risc
   tltreatenedtoinjureanotherpersonwhointerferedwiththeMovingEntemrise'sptuposes.
                                              O vertActs

                  ln ftmhcrancc ofthe conspiracy and to achievethe illegalobjective thcreof,the
   following ovcrtacts,am ong others,werecom m ittcd in the Southern DistrictofOhio and elsewhere:

                         On oraboutJune5,2014                  ûled an OP-I form to the USD OT on

   behalfofN ationalRelocation Solutions,LLC in which he certitied falscly thathe did nothave any

   relationship with any othcr dçl7NfcsA-regulated entity''w ithin the past three years,despite his

   relationship with anotherFM csA -regulated entity within the pasttlu-
                                                                       ec years.

                 (b)      On oraboutJune 4,2015,               filed an O P-l fonn to the USDOT on

   behalf of NationalRelocation Van Lines in which he certified falsely that he did nothave any

   relationship with any other t'FM csA-regulatcd entity'' within the past three years, despite his

   relationship w itllanotherFM csA -regulated entity within thepastthree years.

                          On or about August 4, 2015,                    filed an OP-1 form to the

   USDOT on bchalfofU S Relocation Systemsin which she certified falsely thatshe did nothave any

   rclationship witlz any othcr 'çFM csA-regulatcd entity'' within the past tllree years, despitc hcr
                                                  10
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 11 of 19




    rclationship with anotherFM csA-regulated entity within thepastthree ycars.

                    (d)    On oraboutAplil6,2016,FirstNationalMoving and Storage provided
    docum entation and paym entto a third-party com pany for salesleads thatwassir ed by

    andanindividual(ttlndividual-l''). lncludedwiththedocumentswasaphotocopyofacounterfeit
    driver's license,where the picture and information on the cotmterfeit driver's license m atched the

    picture and infonnation on a valid driver's license fo            ,butwas actually in the nam e of

    lndividual-l.

                    (e)    On or about October 18, 2016, Public M oving and Storage provided

    docum entation to a third-party company for sales lcads thatw as signed by            and another

    individual(vilndividual-z').Included withthedocumentswasaphotocopyofacountcrfeitdriver's
    license,in which the picture and information on the counterfeitdriver's license matched thepicture

    and information on a valid driver's license for a conspirator, but was actually in the nam e of

    Imdividual-z.

                    (f)    On orabotltOctober2,2014,amemberoftheM oving Enterpriseemailcd a
    custom er information about National Relocation Solutions, which referred falsely to bcing in
                                                                '('
    businessforl5 years.

                           On oraboutJune 19,2015,a m em ber ofthe M oving Enterprise emailed a

    custom erregarding a m ove in l-lam ilton,Ohio inform ation aboutN ationalRelocation Van Lines,

    which stated falsely thatN ationalRelocation Van Linesw asa fam ily owned and operated com pany

    and had been in business since 1999.

                    (11)   On oraboutJantlary 22,2016,amemberoftheM oving Enterpriseemailed
    a customerrcgarding a move in Piscataway,New Jersey infonnation aboutUS Relocation Systems,

    referring falsely to being in businessfor l5 years,
                                                                           q!
                                                                          -.

                           On or about October 25, 2017, the Internet webpage for First National
                                                11
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 12 of 19




    M oving and Storagestated falsely thatFirstNationalM oving and Storagehad 15yearsofexperience

    transporting household goods.

                          On or about October 25,2017, the Intem et webpage for Public M oving

    Senzices stated falsely thatPnblicM oving Serviceshad i'm ore than 15 yearsoîexperience.''

                  (k)     OnoraboutOctober25,2017,theInternetwebpageforPresidentialMoving
    ServiccsstatedfalselythatPresidentialMovingServiceshadjujtcelebratedits20thanniversary.
                          On oraboutJuly31,2015,m embersoftheM oving Enterprise,acting thrbugh

    NationalRelocation Solutions,loaded and caused others known and unknown to the Grand Jury to

    load a customer's household goods located in Hamilton,Ohio,which is in the South'
                                                                                    em Districtof

    Ohio. M em bersoftheM oving Enterprise increased the costofthe m ove abovethebinding estim ate

    aûerhousehold goodsw ere loaded on them oving tnzck.M em bersoftheM oving Entep rise charged

    the custom erforusing 2,177 cubic feetofspace despitem em bersofthe M oving Entep riseknowing

    thatthe custom er's household goods used only 1,350 cubic feetofspace.

                  (m)     OnoraboutNovember5,2015,membersoftheMovingEnterprise,acting
    through U S Relocation Solutions,increased thecostofa custom er'sm ove above thebinding estim ate

    afterthchousehold goodswereloaded.M em bersofthe M oving Entem rise charged thecustom erfor

    using 550 cubicfeetofspace despitem em bersoftheM oving Enterprise knowing thatthe custom er's

    household goods used only 450 cubic feet of space. M em bers of the M oving Enterprise never

    delivered the custom er's household goods despite taking possession of the household goods and

    receiving a down paym entfordelivery ofthehousehold goods.

                  (n)     OnoraboutJuly10,2016,membersoftheM ovingEnterprise,actingthrough
    FirstNationalM oving and Storage,loaded and causcd othersknown and unkmown to theGrand Jury

    toload acustom er'sgoodsto transportfrom Round Rock,Texasto Colum bus,Ohio,wllich islocated

    in theSouthezm bistlictofOhio.M cmbersofMoving Entczpliseincreased thccostofthemove
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 13 of 19




    above the binding estim ate after the household goods w ere loaded. A m em ber of the M oving

    Enterprise also told the custom erthatthecustom erhad to agreeto the higherprice orthecustom er's

    houselzold goods would notbc returncd to hcr. The custom ercomplained aboutthe increased price

    during subsequent telephone calls from Colum bus, Ohio to m embers of the M oving Entep rise.

    During one telephone call,a m em berofthe M oving Entep rise told the custom erthatthe M oving

    Entep risc would auction the custom er'sgoodsifthc custom erdidnotpay thehigherprice.M em bers

   ofthe M oving Enterprise charged the custom erforusing 800 cubic feetofspace despitem embersof

   the M oving Enterprise knowing thatthe custom er's household goods used only 500 cubic feetof

   SPaCC.

                          On oraboutM ay 24,2016,m embersofthe M oving Enterprise,tluough First

   National M oving and Storage, increased the costof a m ove above the binding estim ate aftcrthe

   household goodswereloaded. W hen thecustom errequestedthatthem overstm load the goodsatthe

   picltup site ratherthan pay thchigherpricc,am em berofthe M oving Enterprise refused and told the

   custom erthatan additionalpaym entwasrequired form oversto unload thegoodsatthepickup site.

   M em bersoftheM oving Enterprisecharged thecustom erforusing 4,150 cubic feetofspace despite

   m em bers ofthe M oving Enterprise know ing thatthe customer'shousehold goodsused only 3,300

   cubic feetofspace. M em bers ofthe M oving Enterprise neverdelivered the custom er'shousehold

   goods,wllich were stored at the M oving Entep rise's w arehouse in W est Chester,Ohio,despite

   taking possession of the household goods and receiving a down paym ent for delivery of the

   household goods.

                          On or about M ay 24, 2016, m em bers of the M oving Enterprise, acting

   through FirstNationalM oving and Storage,loaded and caused others known and unknown to the

   Grand Jury to load a custom er's goodsto transportfrom FortW ayne,lndiana to M iddletown,Ohio,

   which is located in the Southern District of Ohio, and a storage unit. M em bers of the M oving
                                                 13
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 14 of 19




    Enterprise increased the costofthe m ove above thebinding estim ateaherloading household goods.

    M em bersofthe M oving Entem rise charged the custom er forusing 1,600 cubic feetofspace despite

   m embers ofthe M oving Enterprise know ing thatthe customer'shousehold goods used only 1,200

   cubic feetofspace.

                  (q)     On oraboutAugust7,2015,membersofthe Moving Enterprise,acting
   through N ationalRelocation Solutions,loaded and caused othersknown and unknow n to the Grand

   Jury to load acustom er'sgoodsto transportfrom M t.Vem on,Ohio,which islocated in the Southem

   Districtof Ohio,to M ountain View,Arkansas. M em bers ofthe M oving Enterprise charged the

   customerfo<using4,000 cubic fettofspace despitem em bersofthtM oving Entep dseknow ing that

   thecustom er'shousehold goodsused only approxim ately 3,000 cubic feetofspace.

                          On oraboutJune 8,2016,m em bersoftheM oving Entep rise,acting through

   FirstN ationalM ovingand Storage,loaded and caused othersknown and unknown to the Grand Jury

   to load a custom er's goods to transportfrom Panam a City,Florida to Glenville,N orth Carolina.

   M em bersofthe M oving Enterprisc chargedthe custom erforusing 1,100 cubic feetofspace despite

   m em bers ofthe M oving Enterprise knowing that the custom er's household goods used only 750

   cubic feetofspace.

                         On oraboutJuly30,2016,m em bersoftheM oving Enterprise,acting tbrough

   FirstNationalM oving and Storage,loaded and caused othersknown and unknow n to theGrand Jury

   to load loaded a custom er's goodsto transport from M onum tnt,Colorado to M adison,Alabam a.

   M em bersofthe M oving Enterplise charged the custom erforusing 2,835 cubic feetofspace despite

   m em bers ofthe M oving Entem rise knowing thatthe customer'shousehold goods used only 2,300

   cubicfeetofspace.

                 (t)     On oraboutAugustl2,2016,membersofthtMoving Enterprise,acting
   through FirstN ationalM oving and Storage,loaded and caused othersknown and unknown to the
                                                l4
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 15 of 19




    Grand Jury to load a custom er'sgoodsto transportfrom W alton,Kentucky toCollege Station,Texas.

    M embers ofthe M oving Enterprise increased the costofthe m ove above the binding estim ate aher

    loading household goods. M elnbersofthe M oving Enterprise charged the custolnerforusing 2,751

    cubicfeetofspacedespitem em bersofthe M oving Enterpriseknowingthatthecustom er'shousehold

    goodsused only 2,300 cubic feetofspace.

                          On or aboutA ugust 15)2016,m em bers of the M oving Enterprise,acting

    tk ough FirstNationalM oving and Storage,loaded and caused others known and tmknown to the

    Grand Jury to load a customer'sgoodsto transpcd from FrontRoyal,Virginia to Golden,Colorado.

    M em bersoftheM oving Enterprise charged thc custom erforusing 1,700 cubic feetofspace despite

   m em bers ofthe M oving Enterplise knowing thatthe custom er'shousehold goods used only 1,300

    cubic feetofspace.

                  (v)     On oraboutAugust21,2016,lnembersoftheMoving Enterprise,acting
    thzough FirstNationalM oving and Storage,loaded and caused others lcnmvn and unknow n to the

    Grand Jury to load a customer's goods to transport from Steger, Illinois to Chandler,Arizona.

    M em bersoftheM oving Enterprise charged the custom erforusing 2,800 cubic feetofspacedespite

   m em bers ofthe M oving Enterprise knowing thatthe custom er'shousehold goods used only 2,300

    cubic feetofspace.

                          On or about June 16, 2017, mem bers of the M oving Enterprise, through

   Public M oving Services,loaded and caused othersknown and unknown to the Grand Jury to load a

    custom er's houschold goods to transport from Steilacoom ,W ashington to a storage facility in

    Clarksville,Tennessee.Thecustom erm adepaym entsforthem oveand attem pted to anungedelivery

    on multiple occasions. On or about October 12, 2017,the custom er made arrangements with

   m em bers ofthe M oving Entel-prise to have the household goods delivered to the custom er's new

   hom e in Tennessee. M embers of the M oving Enterprise never delivered any of the custom er's
                                               15
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 16 of 19




    household goodsand neverprovidcd any cxplanation fornotdelivering thehousehold goods.

                 (x)       OnoraboutJune15,2017,duringatelephonecalltoathizd-partycompany
   located in M aryland,           tk eatentd to blow up abuilding ow ned by thethird-party com pany

   and shootthe third-party com pany'sem ployees.

                  AIlinviolationofTitle18,UnitedStatesCode,Section 1962(d).



                  The allegations contained in CountOne ofthis lndictm entare hereby incorporated

   by referencefortheptuposeofalleging forfeiturepursuantto theprovisionsofTitle 18, United States

   Code,Section 1963,andTitle28,UnitedStatesCode,Section2461(c).
          30.     Upon colw iction of the offense set forth in Count One of tllis Indictment, the
   defendants,                                                ,




                 and SETH NEZAT,a/k/a dfAndrew Jphnson,''ilAndrew ButlerN''tflason,''ddlfyle

   W alker,''shallforfeittotheUnitedStates,pursuantto18U.S-C.j1963,includingbutnotlimited


                  (a)      anyinterestacquiredormaintainedinviolationof18U.S.C.j1962,which
                           interestsaresubjecttoforfeiturctotheUnited StatespursuanttoTitlel8,
                           UnitedStatesCode,Section1963(a)(1);
                           any interestin,seculityof,claim against,orproperty orcontractualrightof

                           any kind affording a source ofintluenct over,any entep rise which the
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 17 of 19




                         defendants established,operated,controlled,conducted,or participated in

                         theconductof,inviolationof18U.S.C.9l962,whichinterests,securities,
                         claims,andrightsaresubjccttoforfeituretotheUnitedStatespursuantto
                         Tile18,UnitedStatesCode,Section1963(a)(2);and
                  (c)    anypropertyconstituting,orderivedfrom,anyproceedsobtained,directly
                         or indirectly, from racketeering activity or unlaw ful debt collection in

                         violationof18U.S.C.j1962,whichpropertyissubjecttoforfeituretothe
                         UnitedStatespursuanttoTitle18,UnitedStatesCode,Section 1963(a)(3);
   including,butnotlim ited to,a1ldefendants'ow nership interestsin thecompanieslisted aspartofthe

   enterplise and allproperty constituting proceeds and a stun of m oney equal to an am ount that

   representstheproceedsthatthedefendantsobtained asaresultoftheoffense.



          31.     lfany oftheproperty described above,asa resultofany actorom ission ofthe

    defendants'
              .

                  (a)    cannotbelocatedupon thecxerciseofduediligence;
                        hasbeen transferred orsold to,ordeposited with,a third party;

                        hasbeenplacedbeyondthejurisdictionofthccourt;
                  (d)   hasbeen substantially diminished invalue;or
                        hasbeen com m ingled with otherproperty which cannotbe divided

                        withoutdifficulty;
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 18 of 19




     itistheintentoftheUnitedStates,pursuantto l8U.S.C.j1963(m),toseekforfkitureofany
     otherproperty ofthedefendantsup to the value oftheproperty described above.

    AIlpursuanttoTitle18,UnitedStatesCode,Sections1961,1963(a)(1),(2)yand (3),and(m).

                                                           A TRUE BILL.



                                                            GRAN D J     Y FO REPERSO N

     BENJAM IN C.GLASSM M
     UNITED STA TES ATTO RN EY



    M ATT W SING ER /M EG      G A FN EY
    A SSIST T UNITED S-IaAKrE > '1q * RNEYS




                                                                                          61
Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 19 of 19



                                                                                                                                  FlLE'D
    -- -,,----,,,-,,----,--,
                           ---                                                                                               alcazng .---.
                                                                                                                                        . . Jt
                                                                                                                                             . ut.
                                                                                                                                                 ?#J;
                                                                                                                                                    .'
                                                                                                                                                     k'
                                                                                                                                                      j
                                                                                                                                                      -'
                                               NITED STATES 1ST CT OURT yurlgJkl
                                                                               .25 gj a:25                           -


                                                                         forthe
                                                                                                                           :)qz
                                                                                                                              .j. ;t
                                                                                                                                .:.
                                                                                                                                    .
                                                                                                                                   'yy;
                                                                                                                                   .z
                                                                                                                                        yjcy t.
                                                                                                                                              yy
                                                                                                                                               .-.
                                                                                                                                                 :r ijy
                                                                                                                                        JDtS)'.OHZf
                                                                                                                         ,      .                 .
                                                           soutlern Dislrictofohio                                       ,-:
                                                                                                                           90LJrl1t: ;-
                                                                                                                                      ?).               .I
                                                                                                                          .$'(
                                                                                                                             .
                                                                                                                             )6.
                                                                                                                             ' ;7-(j/'-
                                                                                                                                      tc!$yc.:b;).!
                                                                                                                                                  .gtju;-j
                      United StatesofAmerica
                                     V.
                                                                                          caseNo. 1:18-cr-00109(12)
                          SETH NEM T,
           a/k/a'Andrew Johnson'qa/k/a*Andrew Butler.
                                                    ''
                a/k/a 'Jason,''a/k/a*KyIeW alker'

                                  Defettdant
                                                        AR REST W Am                          NT
    To:      Any authorizedlaw enforcementomcer
'


             YOU ARE COMMANDED loarrestandbringbeforeaUnitcdStatesmagistralejudgewithotltunnecessaly delah'
    ht
     ame(?//at
             >ryt)?1tobearrested) SETH NEZAT                                :
                                                                                                                                                                  .
                                                          ï
    who isaccusedofan offinseorviolation basedonthe followlng documentflledwlththecourt:

    (
    / lndictment                (D SupersedingIndictment        O Infonnation O Supersedinglnformation t
                                                                                                       D Complaint
    t
    n Probati
            onViolatiol
                      )Petition                D Supervived ReleaseViolation Petitiûn                 O violation Notice (
                                                                                                                         7 OrderoftheCcurt

    Thisoffense isbriefly described asfollows:

                                          18U.S.C.91962(d)-ConspiracytoParti
                                                                           cipateinRacketeeringActivi
                                                                                                    ty
                                                    ISEEAU ACHEDINDICTMEN;

                                                                                             .                                          6     .          h
                                                                                                                                                  ,.,:y-t,
    Date:        7/25/2018                                                                                   .                                               l
                                                                                                       lzsutngo're .
                                                                                                                   Jsigna                                    )*
                                                                                                                                                         ' %
    Cityandstate;              CINCINNATI,QHIO                                          Richard W .Nagel
                                                                                                     *-
                                                                                                        ,Clerk,U.S.D
                                                                                                        .. ... ..
                                                                                                                                              'z1*:..'rtz.
                                                                                                                                                     ..
                          .-
                                                                                                         Prlnte al-eand t/#e                #      *

                                                                        Return
              Thiswarrantwasreceived on(date)               -    - ..
                                                                    ..........,-   ,   al
                                                                                        ld thepersonwasarrestedon (datq) . ...          .- .. .

    al(cip':1/2:/ö'mle)                                           .

    Date:
                                                                                                       Arresttbt
                                                                                                               go//cer'
                                                                                                                      Js'
                                                                                                                        l
                                                                                                                        kttaltlr6t

                                                                                                          '
                                                                                                          Frka/eknametvà-in/e
